DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a locking gear” in claim 3 and “a latch gear” in claims 3 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  “which first actuator part” in line 3, “the adjacent annular groove” in lines4-5, and ”which second actuating part” in line 6 should be corrected as --[[which]]wherein the first actuator part--, --[[the]]an adjacent annular groove--, and --[[which]]wherein the second actuating part-- for clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitations, “modules”, “a third component”, re-detaching process”, and the claim also recites “tool holders”, “a rotatable tool disk for a machine tool”, and “permanently acting” which are the narrower statements of the range/limitations respectively. The 
Claim 4:
Claim 4 recites “the individual tool holder” and “the tool disk” in line 3. As set above, “the tool holder” and “the tool disk” are the narrower statements of the range/limitations of “modules” and “the third component”. Therefore, for examination purposes, “the individual tool holder” and “the tool disk” in line 3 are interpreted as --the individual [[tool holder]]module-- and --the [[tool disk]]third component-- respectively.
Claim 4 recites “which bolts are grouped in pairs” in line 4. However, it is not clear whether “bolts” refer to “four securing bolts” in line 2 or if they are separate and distinct from each other. For examination purposes and for clarity, “which bolts are grouped in pairs” is interpreted as --[[which]]wherein the securing bolts are grouped in pairs--. 
Claim 4 recites the limitation “the contact surfaces” in line 2 and "the wedge-shaped first actuating part" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the contact surfaces” and “the wedge-shaped first actuating part” are interpreted as --[[the]] contact surfaces-- and --[[the]]a wedge-shaped first actuating part-- respectively.
Claim 4 recites “where it latches to its assigned securing bolt” in lines 7-8. However, the scope of the claim is indefinite because of the terms “it” and “its”. For examination purposes, “where it latches to its assigned securing bolt” is interpreted as --the wedge-shaped first actuating part latches to [[its]]the assigned securing bolt--.
Claim 5:
Claim 5 recites “the locking bolts and the latches” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 3 recites “individual locking bolts” in line 2 and “latches” in line 4. For examination purposes, claim 5 is interpreted to be dependent upon claim 3.
Claim 5 recites the limitation "the actuator" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the actuator” is interpreted as --[[the]]an actuator--.
Claim 5 recites the limitation "this plane" in line 5.  It is not clear whether “this plane” refers to “a spanned common plane” in line 3 or if they are separate and distinct from each other. For examination purposes, “this plane” is interpreted as --[[this]]the  spanned common plane--.
Claim 6:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation, “restoring device”, and the claim also recites “preferably spring-actuated” which are the narrower statement of the range/limitation respectively. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For 
 Claim 6 recites the limitation "the locking bolt" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 5 recites the locking bolts in line 2. For examination purposes, claim 6 is interpreted to be dependent upon claim 5.
Claim 7:
Claim 7 recites the limitation "the respective locking bolts" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 5 recites the locking bolts in line 2. For examination purposes, claim 7 is interpreted to be dependent upon claim 5.
Claim 8:
Claim 8 recites the limitation "the respective locking bolts" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 5 recites the locking bolts in line 2. For examination purposes, claim 8 is interpreted to be dependent upon claim 5.
Claim 8 recites “the adjacent securing part in form of a locking bolt” in line 3. Upon review of the originally filed specification and drawings (i.e. fig6), “a locking bolt” is interpreted as --a [[locking]]securing bolt--. 
Claim 9:
Claim 9 recites “the actuator” in line 2 and “the pairs of locking bolts” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 5 recites an actuator in line 4 and locking bolts in line 2. For examination purposes, claim 9 is interpreted to be dependent upon claim 5.
Claim 10:
Claim 10 recites “the actuator” in line 2, “the second actuating part” in line 2, “the wedge-shaped side” in line 3, “the first actuator” in line 4, “the latch gear” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 9 recites “the actuator” in line 2, “a second actuating part” in line 5, “a wedge-shaped first actuating part” in line 2. For examination purposes, claim 10 is interpreted to be dependent upon claim 9, and “the first actuator” and “the latch gear” in line 4 are interpreted as --the wedge-shaped first actuating part[[actuator]]-- and --[[the]]a latch gear-- respectively.
Claim 10 recites the term, “it” in line 5. However, it is not clear how the term, “it” is defined. For examination purposes, “it” is interpreted as --[[it]]the latch gear--.
Claim 11:
Claim 11 recites “the first actuating part” in line 3, “the channel-like recesses” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 9 recites “a wedge-shaped first actuating part” in line 2. For examination purposes, claim 11 is interpreted to be dependent upon claim 9, and “the first actuating part” and “the channel-like recesses-- are interpreted as --the wedge-shaped first actuating part-- and --[[the ]]channel-like recesses-- respectively.
Claim 12:
Claim 12 recites “these pairs of latches” in line 2 and “the relevant second latch” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “these pairs of latches” is interpreted as --[[theses ]]pairs of latches-- and [[the]]a relevant second latch-- respectively.
Claim 12 recites “the locking bolt” in line 3, “the slanted surface” in line 3, “the second actuating part” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 10 recites “a slanted surface” in lines 2-3, and 
Claim 12 recites “its return movement” in line 4. However, the term, “its” makes the scope of claim indefinite.  For examination purposes, “its return movement” is interpreted as [[its]]a return movement of the first latch--.
Claim 13:
Claim 13 recites “the control body” in line 2, “the actuator with attached first and second actuating part” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 9 recites “the actuator” in line 2 “a wedge-shaped first actuating part” and “a second actuating part” of the actuator in lines 2 and 5 respectively. For examination purposes, claim 13 is interpreted to be dependent upon claim 9, and “the control body” in line 2 and “the actuator with attached first and second actuating part” in lines 2-3 are interpreted --[[the]]a control body-- and --the actuator with the attached first and second actuating parts-- respectively.
Claim 14:
Claim 14 recites “the wedge-shaped first actuating part” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 9 recites “a wedge-shaped first actuating part” in line 2. For examination purposes, claim 14 is interpreted to be dependent upon claim 9.
Claim 4 recites “where it latches to its assigned securing bolt” in line 4. However, the scope of the claim is indefinite because of the terms “it” and “its”. For examination purposes, “where it latches to its assigned securing bolt” is interpreted as --where [[it]]the wedge-shaped first actuating part latches to [[its]]the assigned securing bolt--.
Claims 2-3 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lang (US 2004/0256780 A1).
Regarding claim 1
Regarding claim 2, Lang discloses the device according to claim 1, characterized in that the securing device 41,42,43,44 and the unlocking device 56,57 can be controlled by a common actuator 59 (para[0030]) which actuates at least the securing device 41,42,43,44 in an actuating direction (para[0030]; fig3) and at least the unlocking device 56,57 in the reverse direction of actuation (para[0035]; fig3).
Regarding claim 3, Lang discloses the device according to claim 1, characterized in that the securing device 41,42,43,44 comprises a locking gear (fig3) having individual locking bolts 41,42,43,44 (para[0029], the locking bolts define the securing device), which interact with the securing parts 21,22,23,24 of the third component 3, and that the unlocking device 56,57 has a latch gear (fig3) having latches 56,57 (fig3, para[0030], the latches 56,57 define the unlocking device), which are at least partially in engagement with the locking bolt 41,42,43,44 at least for exerting the compression force (fig3, para[0030]).
Regarding claim 4, Lang discloses the device according to claim 1, characterized in that four securing bolts 21,22,23,24 (para[0026]) are located on contact surfaces (fig1), on which the individual module 4 and the third component 3 can be attached to each other by means of the securing device 41,42,43,44 (fig1, abstract; para[0035]), wherein the securing bolts 21,22,23,24 are grouped in pairs (21,22 - pair one, 23,24 - pair two) around a central region (fig3), the arrangement can be made with particular advantage such that every locking bolt 41,42,43,44 of a pair of locking bolts 41,42,43,44 (the locking bolts define the securing device, para[0029]), which is actuated by a wedge-shaped first actuating part 62 (para[0030], fig3), controls one further locking bolt each at the location where the wedge-shaped first actuating part 62 latches the assigned securing bolt 21,22,23,24 (fig3), which can each be latched to a securing bolt 23,24 of a further pair of securing bolts 23,24 in a detachable manner.   
Regarding claim 5¸ Lang discloses the device according to claim 3, characterized in that the locking bolts 41,42,43,44 and the latches 56,57 move in directions towards each other (fig3), which are located in a spanned common plane through which the respective module 4 or 
Regarding claim 6, Lang discloses the device according to claim 5, characterized in that a restoring device 66,67 (para[0032]) is present, which in addition to the unlocking device 56,57 supports the unlocking of the locking bolt 41,42,43,44.
Regarding claim 7¸ Lang discloses the device according to claim 5, characterized in that the respective locking bolts 41,42,43,44 are guided longitudinally displaceably in channel-like recesses 45,46,47,48 (para[0029], fig3) in the module 4 (fig3) or the third component.
Regarding claim 8, Lang discloses the device according to claim 5, characterized in that the respective locking bolts 41,42,43,44 have a rib 49,50,51,52 (fig3, para[0029]) at one end facing the adjacent securing part 21,22,23,24 in the form of a securing bolt 21,22,23,24 (fig3), which in the locked state engage with an assigned annular groove 32 (fig1, para[0029]) in the securing bolt 21,22,23,24.

Allowable Subject Matter
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims when the base claim and any intervening claims are amended to overcome the rejection(s) under 35 U.S.C. 112(b) above.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of claim 9 not found was a use of an actuator having a second actuating part at the side opposite the first opposite actuating part, wherein the second actuating part actuates the unlocking device in the reverse direction from the penetration motion upon the .

None of the cited prior arts teaches or renders obvious the allowable subject matter of the instant invention.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723